DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following title is suggested: METHODS AND DEVICE FOR COMMUNICATION OF A WAKE-UP SIGNAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/063673 A1 to QUALCOMM INCORPORATED [provided by Applicant].
As to claims 1-5, see similar rejections to claims 14-18, respectively.  The devices teach the methods
As to claim 8, see similar rejection to claim 18.  The device teaches the method.
As to claim 9, QUALCOMM INCORPORATED discloses a method for receiving a signal (para. 0019, UE is served on downlink by eNB), comprising: entering, by a terminal in a sleep state, a wake-up state after receiving a wake-up signal transmitted by a network side device over a first object (fig. 3, para. 0016, eNB provides wireless communications using one or more frequency bands (i.e. first object); paras. 0028-0030, UE in Pre Wake Up (PWU) state, then WU signal provided to UE (i.e. over first object), UE enters “Full WU” during ON duration); and receiving and/or detecting, by the terminal, a downlink signal over the first object and/or at least one second object, according to information, for instructing the terminal to receive and/or detect the downlink signal over the first object and/or the at least one second object, in the wake-up signal (fig. 3, para. 0016, eNB provides wireless communications using one or more frequency bands (i.e. first object); paras. 0029-0030, WU signal provided to UE (i.e. over first object), wherein the WU signal has information on data channel subband assignment and/or bandwidth information, i.e. bandwidth being the second object; para. 0033, subsequent transmission of data (e.g. PDSCH) [data channel]); wherein the first object is a carrier or a bandwidth, the second object is a carrier or a bandwidth, and the first object and the second object are different, and the object is a carrier or a bandwidth (fig. 3, paras. 0029-0030, subband, i.e. carrier, and band-width are different items).

As to claim 10, QUALCOMM INCORPORATED further discloses the method according to claim 9, wherein when at least one of the first object or the second object is a carrier (fig. 3, paras. 0029-0030, subband, i.e. carrier, and band-width are different items), a set of all available receiving carriers configured by the network side device to the terminal  (para. 0016, eNB may provide wireless communications using one or more frequency bands) comprises at least one first carrier and/or at least one second carrier (para. 0016, one or more of the same frequencies; para. 0030, subband; note the term first and/or second are arbitrary numbering); or when at least one of the first object or the second object is a bandwidth (fig. 3, paras. 0029-0030, subband, i.e. carrier, and band-width are different items), a set of all available receiving bandwidths configured by the network side device to the terminal (para. 0016, eNB may provide wireless communications using one or more frequency bands) comprises at least one first bandwidth and/or at least one second bandwidth (para. 0016, frequency bands; para. 0030, band-width; note the term first and/or second are arbitrary numbering).
As to claim 11, QUALCOMM INCORPORATED further discloses the method according to claim 10, wherein the first carrier is a primary carrier of the at least one terminal, wherein the primary carrier is predefined, or statically configured by the network side device, or semi-statically configured by the network side device, or dynamically configured by the network side device (para. 0016, eNB provides wireless communications using one or more frequency bands (i.e. first object and the term “primary” is arbitrary and any frequency band would read on it; as it may be any amount of bands, this is a dynamic configuration)) ; 
or the first carrier is a secondary carrier of the at least one terminal, wherein the secondary carrier is predefined, or statically configured by the network side device, or semi-statically configured by the network side device, or dynamically configured by the network side device (para. 0016, eNB provides wireless communications using one or more frequency bands (i.e. first object and the term “secondary” is arbitrary and any frequency band would read on it; as it may be any amount of bands, this is a dynamic configuration)); or the first carrier is at least one carrier where a licensed spectrum is located, wherein the at least one carrier is predefined, or statically configured by the network side device, or semi- statically configured by the network side device, or dynamically configured by the network side device (para. 0016, eNB provides wireless communications using one or more frequency bands in licensed spectrum (i.e. first object; as it may be any amount of bands, this is a dynamic configuration)); or the first carrier is at least one carrier where an unlicensed spectrum is located, wherein the at least one carrier is predefined, or statically configured by the network side device, or semi- statically configured by the network side device, or dynamically configured by the network side device (para. 0016, eNB provides wireless communications using one or more frequency bands in unlicensed spectrum (i.e. first object; as it may be any amount of bands, this is a dynamic configuration)); or the first bandwidth is an initial access bandwidth of the at least one terminal, wherein the initial access bandwidth is predefined, or statically configured by the network side device, or semi-statically configured by the network side device, or dynamically configured by the network side device (para. 0029-0030, bandwidth information (i.e. initial access as it is the initial access of the data transmission after WU signal); one or more WU signals containing bandwidth information (i.e. dynamically configured)); or the first bandwidth is a partial bandwidth of an available bandwidth of the at least one terminal, wherein the partial bandwidth of the available bandwidth is predefined, or statically configured by the network side device, or semi-statically configured by the network side device, or dynamically configured by the network side device (para. 0029-0030, bandwidth information (i.e. as the bandwidth is used for the transmission over the data channel, it is both a part and available bandwidth); one or more WU signals containing bandwidth information (i.e. dynamically configured)); or the first bandwidth is a total bandwidth of an available bandwidth of the at least one terminal, wherein the total bandwidth of the available bandwidth is predefined, or statically configured by the network side device, or semi-statically configured by the network side device, or dynamically configured by the network side device  (para. 0029-0030, bandwidth information (i.e. as the bandwidth is used for the transmission over the data channel, it is both a total and available bandwidth); one or more WU signals containing bandwidth information (i.e. dynamically configured)).
As to claim 12, QUALCOMM INCORPORATED further discloses the method according to claim 11, wherein the static configuration or the semi- static configuration is configured by the network side device via radio resource control information; and the dynamic configuration is configured by the network side device via downlink control information  (para. 0037-0038, full WU signal included in DCI).
As to claim 14, QUALCOMM INCORPORATED discloses a device for transmitting a signal (para. 0025, eNB communicates data), comprising: at least one processing unit (para. 0021, controller/processor); and at least one storage unit (para. 0066, storage); wherein the storage unit stores a program code, and when the program code is executed by the processing unit, the processing unit executes following processes (para. 0066, store desired program code means in the form of instructions or data structures and that can be accessed by a general- purpose or special-purpose computer, or a general-purpose or special-purpose processor): transmitting a wake-up signal over at least one first object, wherein the wake-up signal comprises information for instructing at least one terminal to receive and/or detect a downlink signal over the first object and/or at least one second object (fig. 3, para. 0016, eNB provides wireless communications using one or more frequency bands (i.e. first object); paras. 0029-0030, WU signal provided to UE (i.e. over first object), wherein the WU signal has information on data channel subband assignment and/or bandwidth information, i.e. bandwidth being the second object; para. 0033, subsequent transmission of data (e.g. PDSCH) [data channel]); and transmitting the downlink signal over the first object and/or at least one second object (para. 0033, subsequent transmission of data (e.g. PDSCH) [data channel], i.e. and was previously assigned bandwidth); wherein the first object is a carrier or a bandwidth, the second object is a carrier or a bandwidth, and the first object and the second object are different (fig. 3, paras. 0029-0030, subband, i.e. carrier, and band-width are different items).
As to claim 15, QUALCOMM INCORPORATED further discloses the device according to claim 14, wherein when at least one of the first object or the second object is a carrier (fig. 3, paras. 0029-0030, subband, i.e. carrier, and band-width are different items), a set of all available receiving carriers configured by the network side device to the terminal  (para. 0016, eNB may provide wireless communications using one or more frequency bands) comprises at least one first carrier and/or at least one second carrier (para. 0016, one or more of the same frequencies; para. 0030, subband; note the term first and/or second are arbitrary numbering); or when at least one of the first object or the second object is a bandwidth (fig. 3, paras. 0029-0030, subband, i.e. carrier, and band-width are different items), a set of all available receiving bandwidths configured by the network side device to the terminal (para. 0016, eNB may provide wireless communications using one or more frequency bands) comprises at least one first bandwidth and/or at least one second bandwidth (para. 0016, frequency bands; para. 0030, band-width; note the term first and/or second are arbitrary numbering).
As to claim 16, QUALCOMM INCORPORATED further discloses the device according to claim 15, wherein the first carrier is a primary carrier of the at least one terminal, wherein the primary carrier is predefined, or statically configured by the network side device, or semi-statically configured by the network side device, or dynamically configured by the network side device (para. 0016, eNB provides wireless communications using one or more frequency bands (i.e. first object and the term “primary” is arbitrary and any frequency band would read on it; as it may be any amount of bands, this is a dynamic configuration)) ; 
or the first carrier is a secondary carrier of the at least one terminal, wherein the secondary carrier is predefined, or statically configured by the network side device, or semi-statically configured by the network side device, or dynamically configured by the network side device (para. 0016, eNB provides wireless communications using one or more frequency bands (i.e. first object and the term “secondary” is arbitrary and any frequency band would read on it; as it may be any amount of bands, this is a dynamic configuration)); or the first carrier is at least one carrier where a licensed spectrum is located, wherein the at least one carrier is predefined, or statically configured by the network side device, or semi- statically configured by the network side device, or dynamically configured by the network side device (para. 0016, eNB provides wireless communications using one or more frequency bands in licensed spectrum (i.e. first object; as it may be any amount of bands, this is a dynamic configuration)); or the first carrier is at least one carrier where an unlicensed spectrum is located, wherein the at least one carrier is predefined, or statically configured by the network side device, or semi- statically configured by the network side device, or dynamically configured by the network side device (para. 0016, eNB provides wireless communications using one or more frequency bands in unlicensed spectrum (i.e. first object; as it may be any amount of bands, this is a dynamic configuration)); or the first bandwidth is an initial access bandwidth of the at least one terminal, wherein the initial access bandwidth is predefined, or statically configured by the network side device, or semi-statically configured by the network side device, or dynamically configured by the network side device (para. 0029-0030, bandwidth information (i.e. initial access as it is the initial access of the data transmission after WU signal); one or more WU signals containing bandwidth information (i.e. dynamically configured)); or the first bandwidth is a partial bandwidth of an available bandwidth of the at least one terminal, wherein the partial bandwidth of the available bandwidth is predefined, or statically configured by the network side device, or semi-statically configured by the network side device, or dynamically configured by the network side device (para. 0029-0030, bandwidth information (i.e. as the bandwidth is used for the transmission over the data channel, it is both a part and available bandwidth); one or more WU signals containing bandwidth information (i.e. dynamically configured)); or the first bandwidth is a total bandwidth of an available bandwidth of the at least one terminal, wherein the total bandwidth of the available bandwidth is predefined, or statically configured by the network side device, or semi-statically configured by the network side device, or dynamically configured by the network side device  (para. 0029-0030, bandwidth information (i.e. as the bandwidth is used for the transmission over the data channel, it is both a total and available bandwidth); one or more WU signals containing bandwidth information (i.e. dynamically configured)).
As to claim 17, QUALCOMM INCORPORATED further discloses the device according to claim 16, wherein the static configuration or the semi-static configuration is configured by the network side device via radio resource control information; and the dynamic configuration is configured by the network side device via downlink control information (para. 0037-0038, full WU signal included in DCI).
As to claim 18, QUALCOMM INCORPORATED further discloses the device according to claim 16, wherein the processing unit is further configured to: configure the first carrier or the first bandwidth for the terminal in a randomly selected manner; or configure the first carrier or the first bandwidth for the terminal according to a radio resource management (RRM) measurement result (para. 0054, For example, the WU-DRX cycle may be 20ms, but the periodic RLM/CSF/RRM operations may be performed every 320ms in correspondence with the Full DRX cycle. It is also possible for each operation (RLM or CSF or RRM or Sync) to be aligned to different multiples of the full DRX cycle, according to embodiments. For example, RLM may be done every full DRX cycle, and RRM may be done every two full DRX cycles, adapting to the requirement for each operation. In embodiments utilizing a WUR for the PWU stage of a WU-DRX cycle, the main UE modem may be controlled to wake up regardless of detection of a control signal in the PWU duration in order to perform channel-dependent operations);  wherein the processing unit is further configured to: transmit object information of the determined first object to the terminal (fig. 3, transmission of data).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable ove WO 2018/063673 A1 to QUALCOMM INCORPORATED [provided by Applicant] in view of WO 2018086067 A1 to HONG.
As to claim 13, QUALCOMM INCORPORATED does not expressly disclose the method according to claim 9, wherein the terminal determines the first object in one of following manners: determining, by the terminal, the first object in the set of all available receiving carriers of the terminal according to received object information transmitted by the network side device; or determining, by the terminal, the first object in the set of all available receiving bandwidths of the terminal according to received object information transmitted by the network side device.
HONG discloses a sending module, configured to send the system information to the UE according to the system information request, the system information includes first bandwidth information of the base station, where the first bandwidth information is used to indicate an operating frequency range (i.e. all receiving carriers) supported by the base station during carrier aggregation (page 4) and a center frequency band  (i.e. first object) of the base station (page 9).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the system information of HONG into the invention of QUALCOMM INCORPORATED.  The suggestion/motivation would have been to have synchronization of a base station (HONG, page 3).  Including the system information of HONG into the invention of QUALCOMM INCORPORATED into the invention of QUALCOMM INCORPORATED was within the ordinary ability of one of ordinary skill in the art based on the teachings of HONG.
Claim(s) 6-7, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/063673 A1 to QUALCOMM INCORPORATED [provided by Applicant] in view of WO 2016197829 A1 to YANG.
As to claims 6-7, see similar rejections to claims 19-20, respectively.  The devices teach the methods.
As to claim 19, QUALCOMM INCORPORATED does not expressly disclose the device according to claim 18, wherein the RRM measurement result comprises one of following information measurement results: a measurement result of a reference signal received power, a measurement result of a reference signal received quality, a measurement result indicated by a received signal strength, or a measurement result of a signal interference-to-noise ratio.
YANG discloses at page 11, S1: The MeNB and the UE first perform measurement estimation on the radio load level and the pilot signal strength quality of the carriers in all available unlicensed bands through respective RSSI/RRM measurements, and select the most suitable one based on the result of the measurement evaluation. A plurality of target unlicensed carrier frequency points for deploying/configuring/activating corresponding LAA Scells (MCGs) to the served UE; thereafter the MeNB may serve the cell set and the UE through the Pcell, the Scells (MCG) and the LAA Scells (MCG) Perform uplink and downlink data transmission and follow the working principle of existing LAA CA.
S2: similar to S1, the SeNB and the UE also measure the radio load level and the pilot signal strength quality of the carriers in all available unlicensed bands through the respective RSSI/RRM measurement, because the physical positions of the SeNB and the MeNB are different, The results of the measurement evaluation may be different. Based on the results of the measurement evaluation, the cell set Initial_LAA_Scell_Set containing the initial target unlicensed carrier frequency bandwidth is selected.
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the RRM of YANG into the invention of QUALCOMM INCORPORATED.  The suggestion/motivation would have been to implement a DC+LAA co-frequency configuration (YANG, page 3).  Including the RRM of YANG into the invention of QUALCOMM INCORPORATED was within the ordinary ability of one of ordinary skill in the art based on the teachings of YANG.
As to claim 20, QUALCOMM INCORPORATED does not expressly disclose the device according to claim 18, wherein the processing unit is specifically configured to: configure the first carrier or the first bandwidth for the terminal according to a value in the RRM measurement result; or configure the first carrier or the first bandwidth for the terminal according to a result of comparing the RRM measurement result with a threshold value.
YANG discloses at page 11, S1: The MeNB and the UE first perform measurement estimation on the radio load level and the pilot signal strength quality of the carriers in all available unlicensed bands through respective RSSI/RRM measurements, and select the most suitable one based on the result of the measurement evaluation. A plurality of target unlicensed carrier frequency points for deploying/configuring/activating corresponding LAA Scells (MCGs) to the served UE; thereafter the MeNB may serve the cell set and the UE through the Pcell, the Scells (MCG) and the LAA Scells (MCG) Perform uplink and downlink data transmission and follow the working principle of existing LAA CA.
S2: similar to S1, the SeNB and the UE also measure the radio load level and the pilot signal strength quality of the carriers in all available unlicensed bands through the respective RSSI/RRM measurement, because the physical positions of the SeNB and the MeNB are different, The results of the measurement evaluation may be different. Based on the results of the measurement evaluation, the cell set Initial_LAA_Scell_Set containing the initial target unlicensed carrier frequency bandwidth is selected.
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the RRM of YANG into the invention of QUALCOMM INCORPORATED.  The suggestion/motivation would have been to implement a DC+LAA co-frequency configuration (YANG, page 3).  Including the RRM of YANG into the invention of QUALCOMM INCORPORATED was within the ordinary ability of one of ordinary skill in the art based on the teachings of YANG.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463